Title: Joseph Wharton, Jr., to the American Commissioners, 26 September 1778: résumé
From: Wharton, Joseph, Jr.
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Paris, September 26, 1778: In order to lessen the scarcity of salt in America and to benefit myself I propose to send several cargoes of it from Portugal this coming winter. As you informed me there is no congressional resolution against direct trade from Portugal to the United States, I ask passports for the vessels I may load there. Because of the supposed unfriendliness between the two countries these passports will be highly necessary both to remove the suspicions of Portuguese merchants and masters and to secure protection from American warships and privateers.>
